WANAMAKER, J.:
1. The Supreme Court of Ohio is given original jurisdiction in qua warranto in favor of any and all citizens of Ohio, who, as a matter of right and without leave granted, may file a petition in such action.
2. The statute construed in State, ex rel. Lowes v. Thompson, 34 Ohio St., 365, requiring that “the action (in quo warranto) must be brought in the county in which the defendant resides or may be summoned, in accordance with section 10, chapter 5, title 1, of the act,” so far as it relates to the Supreme Court, is repealed by the new Constitution of 1912, particularly judicial Section 2, Article IV, thereof, conferring original jurisdiction.
Judgment for relators.
Marshall, C. J., Hough, Robinson, Jones and Matthias, JJ., concur.
Clark, J., took no part in the consideration or decision of the case.